Case 19-20087-CMB          Doc 103    Filed 05/09/19 Entered 05/09/19 10:17:56            Desc Main
                                     Document     Page 1 of 35



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 IN RE:

 INFORMATION TECHNOLOGY              )
 PROCUREMENT SOURCING, LLC           )                Bankruptcy Case No. 19-20087-CMB
                                     )
             Debtor                  )                Chapter 11
 ___________________________________ )
                                     )
 INFORMATION TECHNOLOGY              )
 PROCUREMENT SOURCING, LLC           )
                                     )
             Movant,                 )
                                     )
       v.                            )                Related to Document No. 52
                                     )
 NO RESPONDENT                       )
                                     )
             Respondent              )

                                AMENDMENT COVER SHEET

 Amendment(s) to the following petition, list(s), schedule(s), or statement(s) are transmitted
 herewith:

 _____ Voluntary Petition - Specify reason for amendment:

       Official Form 6 Schedules (Itemization of Changes Must Be Specified)
 _____ Summary of Schedules:
 _____ Schedule A - Real Property
   X Schedule B - Personal Property:
       1. No. 39 has been changed from $38,000.00 to $15,000.00
       2. No. 55.1 has been changed from $10,104.00 to $10,700.00.
       3. No. 74.00 – Claims against Dillon McCandless King Coulter & Graham was
          added.
       Schedule C - Property Claimed as Exempt:
   X Schedule D - Creditors holding Secured Claims
               Check one:
               _____ Creditor(s) added
                      NO creditor(s) added
                 X    Creditor(s) deleted
       1. Ingram Micro, Inc. has been moved to Schedule F, and the amount of claim
          changed from $128,352.32 to $123,482.46.
   X   Schedule E - Creditors Holding Unsecured Priority Claims
               Check one:



 PAWB FORM 6 (07/13)                                                                                  Page 2
Case 19-20087-CMB       Doc 103    Filed 05/09/19 Entered 05/09/19 10:17:56     Desc Main
                                  Document     Page 2 of 35



                 _____ Creditor(s) added
                    X NO creditor(s) added
                 _____ Creditor(s) deleted
         1. The Allegheny County amount has been changed from $22,362.07 to $17,478.45.
         2. The Pennsylvania Dept. of Revenue amount has been changed from 98,759.65 to
             $122,351.31.
   X     Schedule F - Creditors Holding Unsecured Nonpriority Claims
                 Check one:
                    X Creditor(s) added:
                         NO creditor(s) added
                 _____ Creditor(s) deleted
         1. Creditor Jerry Carrel added.
         2. The Dillon McCandless King Coulter & Graham claim is subject to offset.
         3. The claim of Grossman, Yanak & Ford, LLP has been changed from $7,500.00
             to $7,586.00
         4. The claim of Leech Tishman Fuscaldo & Lampl has been changed from
             $11,590.00 to $14,304.00.
         5. The claim of Lefcon, LLC has been changed from $72,451.25 to $15,265.00.
         6. The claim of Stepanian & Menchyk, LLP has been changed from $7,600.00 to
             $12,602.00.
         7. The claim of Cohen & Grace has been changed from $56,749.00 to $61,580.00.
         8. The claim of Effemall, LP has been changed from $235,000.00 to 212,791.00.
         9. The claim of KrugerRond, LP has been changed from $235,000.00 to 212,791.00
 _____   Schedule G - Executory Contracts and Unexpired Leases
                 Check one:
                 _____ Creditor(s) added
                 _____ NO creditor(s) added
                 _____ Creditor(s) deleted
 _____   Schedule H - Codebtors
 _____   Schedule I - Current Income of Individual Debtor(s)
 _____   Schedule J - Current Expenditures of Individual Debtor(s)
   X     Statement of Financial Affairs:
         1. The gross revenue amount in no. 1 for 2018 has been changed from
             $4,771,541.00 to $4,759,713.00
         2. The amount in 4.1 has been changed from $0 to $421,381.00.
         3. The dates the business has existed for BluChip Solutions in no. 25.2 has been
             changed from 5/17-8/18 to 5/17-7/18.
         4. The position and nature of interest of Effemall, LP and KurgerRond, LP listed
             in no. 28 have been changed from Investor to Member.
         5. The position of Member has been added to Dave Mehalick in no 28.
         6. The positon of former member has been added to Eric Cunningham in no. 29.
         7. Dave Mehalick and Eric Cunningham have been added to no. 30.
         8. SOFA Supplement No. 9 has been updated.
 _____   Chapter 7 Individual Debtor's Statement of Intention
         Chapter 11 List of Equity Security Holders
         Chapter 11 List of Creditors Holding 20 Largest Unsecured Claims



 PAWB FORM 6 (07/13)                                                                        Page 2
Case 19-20087-CMB       Doc 103    Filed 05/09/19 Entered 05/09/19 10:17:56          Desc Main
                                  Document     Page 3 of 35



 NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES

 Pursuant to Fed.R.Bankr.P. 1009(a) and Local Bankruptcy Rule 1009-1, I certify that notice of
 the filing of the amendment(s) checked above has been given this date to the U.S. Trustee, the
 trustee in this case, and to entities affected by the amendment as follows:

 Via CM/ECF
 Larry E. Wahlquist, Trustee: larry.e.wahlquist@usdoj.gov



 Dated: May 9, 2019                                Respectfully submitted,

                                            Stonecipher Law Firm

                                            By: /s/Jeanne S. Lofgren
                                            Jeanne S. Lofgren, Esquire
                                            PA ID No. 89078
                                            125 1st Ave.
                                            Pittsburgh, PA. 15222
                                            (412)391-8510
                                            jlofgren@stonecipherlaw.com




 PAWB FORM 6 (07/13)                                                                              Page 3
         Case 19-20087-CMB                           Doc 103           Filed 05/09/19 Entered 05/09/19 10:17:56                    Desc Main
                                                                      Document     Page 4 of 35




 Fill in this information to identify the case:

 Debtor name         Information Technology Procurement Sourcing, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         19-20087
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on       May 9, 2019                                X /s/ Dave Mehalick
                                                                       Signature of individual signing on behalf of debtor

                                                                         Dave Mehalick
                                                                       Printed name

                                                                         CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 19-20087-CMB                                    Doc 103              Filed 05/09/19 Entered 05/09/19 10:17:56                                                               Desc Main
                                                                                    Document     Page 5 of 35
 Fill in this information to identify the case:

 Debtor name            Information Technology Procurement Sourcing, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)               19-20087
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                     0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           801,337.27

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           801,337.27


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                     0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           183,716.24

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           820,006.24


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,003,722.48




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
           Case 19-20087-CMB                         Doc 103          Filed 05/09/19 Entered 05/09/19 10:17:56                            Desc Main
                                                                     Document     Page 6 of 35
 Fill in this information to identify the case:

 Debtor name          Information Technology Procurement Sourcing, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         19-20087
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     PNC Bank, NA - closed                                  Business checking                8238                                    $17,072.00




            3.2.     PNC Bank, - closed                                     MBA                              5385                                         $80.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $17,152.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Gigliotti Holdings - office lease deposit                                                                                        $9,800.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 19-20087-CMB                         Doc 103            Filed 05/09/19 Entered 05/09/19 10:17:56                        Desc Main
                                                                       Document     Page 7 of 35
 Debtor         Information Technology Procurement Sourcing, LLC                                      Case number (If known) 19-20087
                Name



 9.         Total of Part 2.                                                                                                                    $9,800.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.        Accounts receivable
            11a. 90 days old or less:                           749,715.27       -                                   0.00 = ....                 $749,715.27
                                              face amount                               doubtful or uncollectible accounts




            11b. Over 90 days old:                                   17,103.02   -                           17,103.02 =....                              $0.00
                                              face amount                               doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                                 $749,715.27
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

            General description                                                      Net book value of         Valuation method used    Current value of
                                                                                     debtor's interest         for current value        debtor's interest
                                                                                     (Where available)

 39.        Office furniture
            See supplement to A/B No. 39                                                      $71,703.37       Liquidation                        $15,000.00



 40.        Office fixtures

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 19-20087-CMB                         Doc 103          Filed 05/09/19 Entered 05/09/19 10:17:56                  Desc Main
                                                                     Document     Page 8 of 35
 Debtor         Information Technology Procurement Sourcing, LLC                              Case number (If known) 19-20087
                Name

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software

 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                             $15,000.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of       Valuation method used     Current value of
            Include year, make, model, and identification numbers             debtor's interest       for current value         debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2013 Chevy Equinox, VIN No.
                     1GNFLEEK7DZ126815                                                  $9,670.00     S/L Dep.                              $9,670.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                            $9,670.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
         Case 19-20087-CMB                           Doc 103          Filed 05/09/19 Entered 05/09/19 10:17:56                    Desc Main
                                                                     Document     Page 9 of 35
 Debtor         Information Technology Procurement Sourcing, LLC                              Case number (If known) 19-20087
                Name

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Building lease for
                     property located at
                     11364 Perry Highway,
                     Wexford, PA 15090.                   Leaseholder                 $10,700.00       Monthly rent                                 $0.00




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.ITPSUS.com                                                                  $0.00                                                   $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                   $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
         Case 19-20087-CMB                           Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                          Desc Main
                                                            Document    Page 10 of 35
 Debtor         Information Technology Procurement Sourcing, LLC                             Case number (If known) 19-20087
                Name



 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            Pending lawsuit against Eric Cunningham                                                                                        Unknown
            Nature of claim        Conversion, Tort, etc.
            Amount requested                     $214,995.91


            Claims against Dillon McCandless King Coulter &
            Graham, LLP et. al.                                                                                                            Unknown
            Nature of claim        Includes breach of contract and
                                   professional negligence
            Amount requested                           $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                                 $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 19-20087-CMB                              Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                                    Desc Main
                                                                Document    Page 11 of 35
 Debtor          Information Technology Procurement Sourcing, LLC                                                    Case number (If known) 19-20087
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $17,152.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $9,800.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $749,715.27

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $15,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $9,670.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $801,337.27           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $801,337.27




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                            Case 19-20087-CMB   Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56     Desc Main
                                                                       Document    Page 12 of 35


                                                                  Supplement to A/B No. 39
ITPS
Schedule 3
Fixed Asset Schedule
1/7/2019




                                                                                                                        12/31/2018      01/07/2019

                  Date in                                                                                                Net Book         Estimated
   Asset #        Service     Description                                           Life       Method   Cost Basis        Value       Liquidation Value

Vehicles
             1   10/19/2017   Vehicle                                           5 Years      SL HY       13,813.15         9,669.21             5,000


Furniture & Fixtures
           3     03/31/2017   Office Furniture                                  5   Years    SL HY       65,000.00        45,500.00            25,000
           4     06/30/2017   Office Furniture                                  5   Years    SL HY        5,730.14         4,011.10             2,000
           5     08/11/2017   Couches                                           5   Years    SL HY        2,005.18         1,403.63             1,000
           6     09/22/2017   Signs                                             5   Years    SL HY        4,232.00         2,962.40             1,000
           7     04/27/2017   75" Samsung TV                                    5   Years    SL HY        2,836.44         1,985.51             1,000
           8     04/27/2017   65" Samsung TV                                    5   Years    SL HY        3,083.51         2,158.46             1,000
           9     04/27/2017   65" Samsung TV                                    5   Years    SL HY        3,341.92         2,339.34             1,000
          10     04/27/2017   Refrigerator                                      5   Years    SL HY        2,391.05         1,673.73             1,000

                                                                                                         88,620.24        62,034.17         33,000.00

                              Total                                                                     102,433.39        71,703.37         38,000.00
         Case 19-20087-CMB                           Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                               Desc Main
                                                            Document    Page 13 of 35
 Fill in this information to identify the case:

 Debtor name         Information Technology Procurement Sourcing, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         19-20087
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
          Case 19-20087-CMB                          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                             Desc Main
                                                            Document    Page 14 of 35
 Fill in this information to identify the case:

 Debtor name         Information Technology Procurement Sourcing, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)           19-20087
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $17,478.45          $17,478.45
           Allegheny County                                          Check all that apply.
           c/o PA Department of Revenue                                 Contingent
           P.O. Box 280946                                              Unliquidated
           Harrisburg, PA 17128                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $42,187.00          $42,187.00
           California                                                Check all that apply.
           P.O. Box 942879                                              Contingent
           Sacramento, CA 94279                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   36260                               Best Case Bankruptcy
          Case 19-20087-CMB                          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                                         Desc Main
                                                            Document    Page 15 of 35
 Debtor       Information Technology Procurement Sourcing, LLC                                                Case number (if known)          19-20087
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $1,115.48    $1,115.48
           Michigan                                                  Check all that apply.
           PO Box 30324                                                 Contingent
           Lansing, MI 48909                                            Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                        $584.00     $584.00
           New Jersey Division of Taxation                           Check all that apply.
           Bankruptcy Section                                           Contingent
           PO Box 245                                                   Unliquidated
           Trenton, NJ 08695-0245                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $122,351.31         $122,351.31
           Pennsylvania Dept. of Revenue                             Check all that apply.
           Bankruptcy Division                                          Contingent
           P.O. Box 280946                                              Unliquidated
           Harrisburg, PA 17128                                         Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $6,000.00
           adidas INDY, LLC                                                            Contingent
           21505 Network Place                                                         Unliquidated
           Chicago, IL 60673
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $31,511.76
           BluChip Solutions, LLC                                                      Contingent
           11364 Perry Highway                                                         Unliquidated
           Wexford, PA 15090                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
          Case 19-20087-CMB                          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                              Desc Main
                                                            Document    Page 16 of 35
 Debtor       Information Technology Procurement Sourcing, LLC                                        Case number (if known)            19-20087
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $61,580.00
          Cohen & Grace, LLC                                                    Contingent
          105 Braunlich Drive                                                   Unliquidated
          Suite 300                                                             Disputed
          Pittsburgh, PA 15237
                                                                             Basis for the claim:    Legal services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,118.55
          Dillon McCandless King Coulter & Graham                               Contingent
          128 West Cunningham Street                                            Unliquidated
          Butler, PA 16001
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $212,791.00
          Effemall, LP                                                          Contingent
          1700 Somerset Ave                                                     Unliquidated
          Windber, PA 15963                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Eric V. Cunningham                                                    Contingent
          607 Oswego Drive
                                                                                Unliquidated
          Gibsonia, PA 15044
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Litigation
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,586.00
          Grossman, Yanak & Ford, LLP                                           Contingent
          Three Gateway Center                                                  Unliquidated
          Suite 1800
                                                                                Disputed
          Pittsburgh, PA 15222
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $123,482.46
          Ingram Micro, Inc.                                                    Contingent
          P.O. Box 775877                                                       Unliquidated
          Chicago, IL 60677                                                     Disputed
          Date(s) debt was incurred      8/14/18                                            Goods and merchandise sold to ITPS by Ingram
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Micro and proceeds therefrom
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $63,250.00
          Jerry Carrel                                                          Contingent
          937 White Water Drive
                                                                                Unliquidated
          Mars, PA 16046
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Alleged bonuses
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 19-20087-CMB                          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                              Desc Main
                                                            Document    Page 17 of 35
 Debtor       Information Technology Procurement Sourcing, LLC                                        Case number (if known)            19-20087
              Name

 3.10      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $212,791.00
           KrugerRond, LP                                                       Contingent
           1700 Somerset Ave                                                    Unliquidated
           Windber, PA 15963                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Loans
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $14,304.00
           Leech Tishman Fuscaldo & Lampl                                       Contingent
           525 William Penn Place                                               Unliquidated
           28th Floor                                                           Disputed
           Pittsburgh, PA 15219
                                                                             Basis for the claim:    Legal services
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $15,265.00
           Lefcon, LLC                                                          Contingent
           P.O. Box 1940                                                        Unliquidated
           Cranberry Twp, PA 16066                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $22,499.28
           Quest Software, Inc.                                                 Contingent
           P.O. Box 731381                                                      Unliquidated
           Dallas, TX 75373                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $12,602.00
           Stepanian & Menchyk, LLP                                             Contingent
           222 South Main Street                                                Unliquidated
           Butler, PA 16001                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $15,276.10
           Synnex                                                               Contingent
           P.O. Box 406748                                                      Unliquidated
           Atlanta, GA 30384                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $13,949.09
           UPMC                                                                 Contingent
           Premium Billing                                                      Unliquidated
           P.O. Box 371842                                                      Disputed
           Pittsburgh, PA 15250
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 19-20087-CMB                          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                          Desc Main
                                                            Document    Page 18 of 35
 Debtor       Information Technology Procurement Sourcing, LLC                                   Case number (if known)          19-20087
              Name

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any
 4.1       Nicole L. Thurner, Esquire
           Klevit & Silbaugh                                                                     Line     3.6
           1421 Pittsburgh Road
                                                                                                        Not listed. Explain
           Suite 200
           Valencia, PA 16059


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                    183,716.24
 5b. Total claims from Part 2                                                                       5b.    +    $                    820,006.24

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                    1,003,722.48




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
         Case 19-20087-CMB                           Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                        Desc Main
                                                            Document    Page 19 of 35


 Fill in this information to identify the case:

 Debtor name         Information Technology Procurement Sourcing, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF PENNSYLVANIA

 Case number (if known)         19-20087
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                             $4,759,713.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $2,787,348.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               See Supplement to SOFA No. 3                                                                        $0.00         Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case 19-20087-CMB                          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                            Desc Main
                                                            Document    Page 20 of 35
 Debtor       Information Technology Procurement Sourcing, LLC                                          Case number (if known) 19-20087



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See attached Supplement to SOFA No.                                                         $421,381.00
               4


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Information Technology                           Intentional Tort           Court of Common Pleas of                      Pending
               Procurement Sourcing, LLC                                                   Allegheny Cty                                 On appeal
               v. Eric Cunningham                                                          700 City-County Building
                                                                                                                                         Concluded
               GD18-009790                                                                 414 Grant Street
                                                                                           Pittsburgh, PA 15219

       7.2.    Eric Cunningham v. ITPS et                       Tort                       Court of Common Pleas of                      Pending
               al.                                                                         Butler County                                 On appeal
               2018-10770                                                                  First Floor, County
                                                                                                                                         Concluded
                                                                                           Courthouse
                                                                                           124 W. Diamond Street
                                                                                           P.O. Box 1208
                                                                                           Butler, PA 16003


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 19-20087-CMB                          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                        Desc Main
                                                            Document    Page 21 of 35
 Debtor        Information Technology Procurement Sourcing, LLC                                            Case number (if known) 19-20087



 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                        Value

       9.1.    See Supplement to SOFA No.
               9
                                                                                                                                                    $32,231.42

               Recipients relationship to debtor




 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       Revenue lost through theft and                           $0                                                       2017-2018                    Unknown
       fraud by a former member.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.                                                         Attorney Fees and Filing Fee.
                                                                     KrugerRond, LP and Effemall, LP paid the
                                                                     retainer on behalf of ITPS. ITPS has
                                                                     recorded a payable to KrugerRond and
                                                                     Effemel in the amount of $13,400.00 each
                Stonecipher Law Firm                                 for the payment. $4,878.50 was applied to
                125 First Avenue                                     prepetition costs and fees, and $21,921.50
                Pittsburgh, PA 15222-1590                            is being held as a retainer.                              1/7/19               $26,800.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 19-20087-CMB                          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                        Desc Main
                                                            Document    Page 22 of 35
 Debtor      Information Technology Procurement Sourcing, LLC                                            Case number (if known) 19-20087




           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value
       13.1 Lefcon, LLC
       .    P.O. Box 1940
               8057 Rowan Road
               Suite 100
               Cranberry Twp, PA 16066                          Sale of Units                                            8/13/18                     $427,800.00

               Relationship to debtor



       13.2 Effemall, LP
       .    1700 Somerset Avenue                                BluChip Solutions, LLC membership
               Windber, PA 15963                                interest transfer                                        7/5/18                      $200,000.00

               Relationship to debtor



       13.3 Krugerrond, LP
       .    1700 Somerset Avenue                                BluChip Solutions, LLC membership
               Windber, PA 15963                                interest transfer                                        7/5/18                      $200,000.00

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 19-20087-CMB                          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                     Desc Main
                                                            Document    Page 23 of 35
 Debtor      Information Technology Procurement Sourcing, LLC                                           Case number (if known) 19-20087



 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was           Last balance
               Address                                          account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case 19-20087-CMB                          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                             Desc Main
                                                            Document    Page 24 of 35
 Debtor      Information Technology Procurement Sourcing, LLC                                           Case number (if known) 19-20087



      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Lefcon, LLC                                      Remote managed IT services                       EIN:         XX-XXXXXXX
             P.O. Box 1940                                    provider
             8057 Rowan Road                                                                                   From-To      6/17-8/18
             Suite 100
             Cranberry Twp, PA 16066

    25.2.    BluChip Solutions                                IT staffing company                              EIN:         XX-XXXXXXX
             11364 Perry Highway
             Wexford, PA 15090                                                                                 From-To      5/17-7/18


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Dave Mehalick                                                                                                              5/17-11/17
                    5000 Treesdale Drive
                    Gibsonia, PA 15044



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case 19-20087-CMB                          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                       Desc Main
                                                            Document    Page 25 of 35
 Debtor      Information Technology Procurement Sourcing, LLC                                           Case number (if known) 19-20087



       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26a.2.       Gaylord & Kelly                                                                                                       5/17-present
                    1700 Duncan Avenue
                    Allison Park, PA 15101
       26a.3.       Jerry Carrel                                                                                                          7/17-9/18


       26a.4.       P. Daniel Bunner                                                                                                      1/18-present
                    114 Ontario Court
                    Gibsonia, PA 15044
       26a.5.       Alicia Arbuckle                                                                                                       3/18-present
                    11364 Perry Highway
                    Wexford, PA 15090

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                   Date of service
                                                                                                                                          From-To
       26b.1.       Grossman Yanak & Ford, LLP                                                                                            1/18-8/18
                    Three Gateway Center
                    Suite 1800
                    Pittsburgh, PA 15222

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Alicia Arbuckle
                    11364 Perry Highway
                    Wexford, PA 15090
       26c.2.       P. Daniel Bunner
                    114 Ontario Court
                    Gibsonia, PA 15044

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       FNB
                    One North Shore Center
                    Pittsburgh, PA 15212
       26d.2.       First Commonwealth Bank
                    601 Philadelphia Street
                    Indiana, PA 15701

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 19-20087-CMB                          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                      Desc Main
                                                            Document    Page 26 of 35
 Debtor      Information Technology Procurement Sourcing, LLC                                           Case number (if known) 19-20087



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Effemall, LP                                   1700 Somerset Ave                                   Member                                37.5%
                                                      Windber, PA 15963

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       KrugerRond, LP                                 1700 Somerset Ave                                   Member                                37.5%
                                                      Windber, PA 15963

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dave Mehalick                                  5000 Treesdale Drive                                CEO and Member                        25.0%
                                                      Gibsonia, PA 15044

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       P. Daniel Bunner                               114 Ontario Court                                   CFO                                   0%
                                                      Gibsonia, PA 15044



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Eric Cunningham                                607 Oswego Drive                                    Former CEO & former               1/17-7/18
                                                      Gibsonia, PA 15044                                  member


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1 Dave Mehalick
       .    5000 Treesdale Drive                                                                                                            Health insurance
               Gibsonia, PA 15044                               $12,000.00                                               2018               premiums

               Relationship to debtor
               CEO/member




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 19-20087-CMB                          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                      Desc Main
                                                            Document    Page 27 of 35
 Debtor      Information Technology Procurement Sourcing, LLC                                           Case number (if known) 19-20087



               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.2 Dave Mehalick
       .    500 Treesdale Drive                                                                                                            Amended K-1
               Gibsonia, PA 15044                               $45,275.00                                                                 distributions

               Relationship to debtor
               CEO/member


       30.3 Eric V. Cunningham
       .    607 Oswego Drive                                                                                                               Amended K-1
               Gibsonia, PA 15044                               110,625.00                                                                 distributions

               Relationship to debtor
               Former CEO/Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on

 /s/ Dave Mehalick                                                     Dave Mehalick
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor            CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
  Case 19-20087-CMB          Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56   Desc Main
                                    Document    Page 28 of 35


                         SOFA SUPPLEMENT NO 3


        Date                             Name            Payment
11/13/2018     2057-2059 Story Ave LLC                      45,401.25
10/11/2018     ADP                                          51,877.13
10/12/2018     ADP                                            150.00
10/12/2018     ADP                                          20,473.61
10/25/2018     ADP                                          16,044.96
10/25/2018     ADP                                          41,456.52
10/26/2018     ADP                                            214.50
11/02/2018     ADP                                            267.32
11/08/2018     ADP                                          45,884.69
11/09/2018     ADP                                          17,461.47
11/16/2018     ADP                                            250.34
11/21/2018     ADP                                          35,544.91
11/23/2018     ADP                                            439.84
12/14/2018     ADP                                            250.34
12/28/2018     ADP                                            422.86
11/13/2018     American Express                               448.41
12/10/2018     American Express                              1,882.56
01/04/2019     American Express                             17,884.92
10/01/2018     BluChip Solutions                             5,392.80
10/11/2018     BluChip Solutions                            13,379.65
11/07/2018     BluChip Solutions                             2,170.00
12/13/2018     BluChip Solutions                              420.00
10/11/2018     Cohen & Grace                                24,052.66
10/09/2018     Experimac                                    10,000.00
12/06/2018     Experimac                                    15,000.00
10/01/2018     Gigliotti Holding, LLC.                      10,103.48
11/07/2018     Gigliotti Holding, LLC.                      10,103.48
12/03/2018     Gigliotti Holding, LLC.                      10,103.48
01/02/2019     Gigliotti Holding, LLC.                      10,103.48
12/27/2018     Ingram Micro Inc.                             1,230.53
01/06/2019     Ingram Micro Inc.                              500.33
10/05/2018     Ingram Micro Inc.                             1,439.37
10/05/2018     Ingram Micro Inc.                              901.49
10/05/2018     Ingram Micro Inc.                            57,302.00
10/11/2018     Ingram Micro Inc.                               97.60
10/11/2018     Ingram Micro Inc.                             3,695.72
10/11/2018     Ingram Micro Inc.                           218,300.74
10/15/2018     Ingram Micro Inc.                            16,418.98
10/26/2018     Ingram Micro Inc.                              184.47
10/26/2018     Ingram Micro Inc.                            24,254.88
10/26/2018     Ingram Micro Inc.                            18,235.22
10/26/2018     Ingram Micro Inc.                            85,953.00
  Case 19-20087-CMB        Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56   Desc Main
                                  Document    Page 29 of 35

10/29/2018   Ingram Micro Inc.                            26,991.70
10/30/2018   Ingram Micro Inc.                              625.25
11/01/2018   Ingram Micro Inc.                             7,370.88
11/06/2018   Ingram Micro Inc.                             4,069.98
11/07/2018   Ingram Micro Inc.                             2,929.69
11/12/2018   Ingram Micro Inc.                            13,496.85
11/14/2018   Ingram Micro Inc.                             2,214.93
11/14/2018   Ingram Micro Inc.                             1,065.97
11/14/2018   Ingram Micro Inc.                              713.70
11/14/2018   Ingram Micro Inc.                             1,808.05
11/14/2018   Ingram Micro Inc.                             6,528.97
11/15/2018   Ingram Micro Inc.                              349.00
11/15/2018   Ingram Micro Inc.                              713.71
11/15/2018   Ingram Micro Inc.                            19,800.65
11/15/2018   Ingram Micro Inc.                            26,989.70
11/15/2018   Ingram Micro Inc.                              283.32
11/15/2018   Ingram Micro Inc.                              956.20
11/15/2018   Ingram Micro Inc.                               80.38
11/15/2018   Ingram Micro Inc.                             5,540.00
11/15/2018   Ingram Micro Inc.                             1,800.00
11/15/2018   Ingram Micro Inc.                             2,116.88
11/15/2018   Ingram Micro Inc.                             2,204.97
12/12/2018   Ingram Micro Inc.                              113.45
12/18/2018   Ingram Micro Inc.                              300.02
10/31/2018   Lefcon LLC.                                  29,608.21
12/12/2018   Lefcon LLC.                                  32,172.50
10/11/2018   SYNNEX                                       42,043.76
12/20/2018   SYNNEX                                        2,093.86
10/31/2018   UPMC                                         18,298.60
12/13/2018   UPMC                                         18,171.53
  Case 19-20087-CMB             Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                        Desc Main
                                       Document    Page 30 of 35


                                                SOFA Supplement No 4



The below lists payments made to Eric Cunningham prior to the Bankruptcy filing. Please see the lawsuit against Mr.
Cunningham filed in the Court of Common Pleas of Allegheny County at Case No. GD 18‐009790 for a complete list of the
unauthorized transfers made to or at the request of Mr. Cunningham.

 Pay Date          Salary         Unauthorized Distributions

03/03/2017        15,384.60
03/17/2017         7,692.30
03/31/2017         7,692.30
04/14/2017         7,692.30                       15,000.00
04/28/2017         7,692.30
05/12/2017         7,692.30
05/26/2017         7,692.30
06/09/2017         7,692.30
06/23/2017         7,692.30                       12,500.00
07/07/2017         7,692.30
07/21/2017         7,692.30
07/28/2017              ‐                          6,000.00
08/04/2017         7,692.30                       10,000.00
08/04/2017                                        10,000.00
08/18/2017         7,692.30
09/01/2017         7,692.30                        5,000.00
09/15/2017         7,692.30                        5,000.00
09/29/2017         7,692.30
10/13/2017         7,692.30                       10,000.00
10/13/2017                                         2,500.00
10/27/2017         7,692.30                        7,500.00
11/09/2017         7,692.30                        3,250.00
11/09/2017                                           675.00
11/23/2017         7,692.30                        5,000.00
12/08/2017         7,692.30                        9,999.00
12/08/2017                                         1,842.00
12/21/2017         7,692.30

2017 Totals      176,922.90                      104,266.00


01/05/2018         7,692.30
01/19/2018         7,692.30
01/31/2018                                        15,000.00
02/02/2018         7,692.30
02/16/2018         7,692.30
03/02/2018         7,692.30
03/16/2018         7,692.30
03/29/2018         7,692.50                        7,500.00
04/13/2018         7,692.30
04/19/2018              ‐
  Case 19-20087-CMB        Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56   Desc Main
                                  Document    Page 31 of 35

04/26/2018
04/27/2018      7,692.30
05/11/2018      7,692.30
05/25/2018      7,692.30
06/08/2018      7,692.30
06/22/2018      7,692.30               10,000.00
07/05/2018      7,692.30

2018 Totals   107,692.40               32,500.00

Total         284,615.30              136,766.00
                            Case 19-20087-CMB                Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                           Desc Main
                                                                    Document    Page 32 of 35

ITPS -DIP
Intercompany
                  Name            Relationship                  Address                  Payments                                                 Description
USES:
         Experimac                Com Owner      4840 McKnight Rd, Pittsburgh PA 15237      122,090   ITPS at various times paid operating capital and equipment purchases for this retail entity
         BluChip Technology       Com Owner      11364 Perry Hwy, Wexford PA 15090           28,447   ITPS at various times paid salaries and benefits of employees of this related entity
         BluChip Communications   Com Owner      11365 Perry Hwy, Wexford PA 15090           59,988   ITPS paid salaries and benefits of employees of this related entity
         BluChip Solutions        Com Owner      11366 Perry Hwy, Wexford PA 15090                -
                         Case 19-20087-CMB                 Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                 Desc Main
                                                                  Document    Page 33 of 35

ITPS -DIP
Insider Payments
                Name     Relationship                Address                  Payments                                           Description

         Effemall LP      Investor      1700 Somerset Ave, Windber PA 15963      74,752   Interest payment on Note, $43.3k paid 2-8-18 and $31.4K paid 5-4-18
         Krugerrond LP    Investor      1700 Somerset Ave, Windber PA 15963      74,752   Interest payment on Note, $43.3k paid 2-8-18 and $31.4K paid 5-4-18
                                  Case 19-20087-CMB        Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56                                   Desc Main
                                                                  Document    Page 34 of 35

                                             Information Technology Procurement Sourcing LLC
                                                            Transaction Report
                                                                                   All Dates

                                                              Transaction
                                                 Date            Type               Num                                   Name                            Amount       Balance
      Other SG&A Miscellaneous Expense
       Charitable Contributions
                                              06/01/2017    Expense                                                                                          400.00       400.00
                                              06/02/2017    Expense                                                                                          300.00       700.00
                                              06/21/2017    Check           2005               Dollar Energy Fund                                           5,000.00    5,700.00
                                              06/30/2017    Check           2023               Pine Richland Youth Football & Cheer                          600.00     6,300.00
                                              07/01/2017    Check           2015               Central Valley Education Foundation                             0.00     6,300.00
                                              07/05/2017    Expense                                                                                         5,000.00   11,300.00
                                              07/17/2017    Expense                                                                                           75.00    11,375.00
                                              07/27/2017    Expense                            Pine Richland Youth Football & Cheer                          600.00    11,975.00
                                              08/01/2017    Check           2048               Children's Hospital of Pittsburgh Foundation                  500.00    12,475.00
                                              08/09/2017    Expense                            Central Valley Quarterback Club                               100.00    12,575.00
                                              08/15/2017    Expense                                                                                          500.00    13,075.00
                                              08/17/2017    Expense                                                                                          200.00    13,275.00
                                              08/28/2017    Journal Entry   ARA 12.31.17 -16                                                               -1,000.00   12,275.00
                                              08/28/2017    Check           2069               Girls Hope of Pittsburgh                                     1,000.00   13,275.00
                                              08/28/2017    Check           2070               SD Project                                                   1,000.00   14,275.00
                                              09/07/2017    Bill                               Jesse Washington                                             1,336.93   15,611.93
                                              09/07/2017    Bill                               Tony Recchia                                                 7,119.49   22,731.42
                                              09/08/2017    Check           2080               Justin Jones                                                 2,000.00   24,731.42
                                              09/14/2017    Bill                               Silver Creek Softball                                         250.00    24,981.42
                                              09/14/2017    Bill                               SD Project                                                   1,000.00   25,981.42
                                              09/14/2017    Bill                               JDRF - WPA Chapter                                           1,000.00   26,981.42
                                              09/14/2017    Bill                               Guardian Angles Medical Service Dogs                         1,000.00   27,981.42
                                              11/21/2017    Bill                               Mars Basketball Association                                   150.00    28,131.42
                                              11/27/2017    Bill                               Pine Richland Touchdown Club                                 1,600.00   29,731.42
                                              11/30/2017    Bill                               CWNC Trojan Basketball                                        500.00    30,231.42
                                              12/07/2017    Expense                            Big Day Entertainment                                         350.00    30,581.42
                                              12/28/2017    Bill                               Kennedy Catholic Boys Basketball                             1,500.00   32,081.42
                                              12/31/2017    Journal Entry   ARA 2017                                                                         -350.00   31,731.42

Note: The entities and individuals listed in the SOFA Supplement No. 9 were characterized as charities in the Debtor's books and records by
Eric Cunningham. These are among the various transactions that the Debtor challenged in its lawsuit filed against Cunningham in Allegheny
County.
                           Case 19-20087-CMB              Doc 103 Filed 05/09/19 Entered 05/09/19 10:17:56            Desc Main
                                                                 Document    Page 35 of 35

                                             04/18/2018    Bill            04/18/18              March of Dimes                         500.00    32,231.42
 Total for Charitable Contributions                                                                                               $   32,231.42
Total for Other SG&A Miscellaneous Expense                                                                                        $   32,231.42
TOTAL                                                                                                                             $   32,231.42




                                                            Tuesday, Jan 29, 2019 02:01:14 PM GMT-8 - Accrual Basis
